Title: From George Washington to Henry Banks, 22 November 1787
From: Washington, George
To: Banks, Henry



Sir,
Mount Vernon November 22d 1787

For the letter you did me the favor to write to me on the 21st Ult: I offer you my thanks. no application has ever been made to me or to any person on my account that has ever come to my knowledge, for the taxes of my land in Greenbrier and totally ignorant am I of the amount of them—If you can inform me, I would thank you.
I have no objection to the settlement of my Lands on the Great Kankawa, or on the Ohio above it, provided it could be done to the reciprocal benefit Landlord and tenant. Every advantage of situation and Soil is possessed by these lands in a superlative degree—full conviction of this fact—a firm belief that I can obtain no rent now which will be adequate a few years

hence to the value of the land, by which to be induced to lease it. and having thoughts of selling some, if not the whole, If I can get what I conceive to be the worth have been the means of its lying in a dormant State till this time, but if it is likely to be pressed with taxes, something must be done with it and soon—it not being convenient for me to pay these without some return—preparative therefore to this I should have no objection in the first instance to let as many families as may incline, live on it three years Rent free—on condition of their making certain Improvements which may be stipulated. but what agreement (under the circumstances I have mentioned) to make with them afterwards is a difficulty which weighs powerfully in my mind—If leases are given for money Rents, they must either commence high or rise proportionately to the increasing value of the land, otherwise I shall not receive a compensation. To let the land for ⅓ of the produce may do well for the Landlord whose eye is always on the tenant; but would not I conceive, be very productive to him who lives 3 or 400 Miles distant from them unless he should happen to hit upon a faithful and attentive agent. Some thing however as I observed before must be done, and 3 years Rent free, any families may be upon a certainty of holding it and a preference given to them at the end thereof on the terms which may be offered by others. I have none of my printed advertisements left, or I would trouble you with one of them—They offered the Land to best of my recollection, in three ways—first for 21 years at five pd⅌ Hundred Acres—2d for ever at an anual rent of £10—and 3d for 999 years the rent to commence at £5 and encrease in a certain Ratio every ⟨100⟩ years—In each case an exemption from Rent was allowed for the 3 first years and in all of them certain buildings and other improvements were required.
Your having mentioned that you hold land at the mouth of Coal River, I would beg leave to observe that I have one tract of 2000 Acres in the point of fork between that River and the Kankawa running up the 1st about 2 Miles (from the point) and up the latter more than 4—and on the opposit 2 Miles above the fork a nother of my tracts for 3000 Acres begins, and runs upwards 6 Miles bordering on the River for quantity. as these tracts are in the vicinity of yours it is possible you may have been on them in which case I would thank you for your opinion of them.

From the mouth of Pokitellica on the East side the river for 13 Miles down the Kankawa I hold the land—and on the other side, from within 2 or 3 miles of the mouth I have a tract which runs near 20 Miles along the River equal to any and I have ever seen all of which may be Seated as hath been mentioned, together with that on the Ohio above. I am &c.

G. Washington.

